DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis specific to Claim 1 is being presented below. However, the Applicants should please note that the analysis for claim 20 is  similar to that of claim 1 and therefore rejected for the same reasons. Claim 1 recites:
“receiving, from a first encoder, a first video segment comprising first information;
receiving, from a second encoder, a second video segment comprising second information;
determining, based on a comparison of the first information to the second information, that the first video segment and second video segment were encoded based on one or more identical source frames; and 
determining, based on the one or more identical source frames, that the second video segment comprises a redundant video segment”. 
With the exception of the limitations of the “receiving” steps, the limitations of the claim, as drafted, amount to a process that, under its broadest reasonable interpretation, covers  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea, and this judicial exception is not integrated into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (as mentioned above) are recited at a high-level of generality (i.e., as a generic computer performing generic computer functions of receiving) such that it amounts no more than mere instructions for simple data-gathering. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claim is not patent-eligible.
Additionally, none of the dependent claims include additional elements that are sufficient to amount to significantly more than the judicial exception, and therefore are not patent-eligible.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (8266115, hereinafter Park) in view of Abajian (US20030061490, hereinafter Abajian).

Regarding claims 1 and 12, Park discloses a method (Park’s implementation including using conventional de-duplication technology that compares content and not just metadata, see Park, at least at col 2, lines 35-66, col 4, line 42 – col 5, line 30, col 8, lines 27-40, col 11, lines 16-22, col 12, line 63 – col 13, line 10, and related text) comprising: 
receiving (see Park, at least at col 4, lines 4-12 and lines 30-41, and related text), from a first encoder (at least code/portion of code to implement specific steps of a device to encode content in a specific format/technique, see Park, at least at col 4, lines 42-50, col 8, lines 27-33, col 11, line 23 – col 12, line 62, and related text), a first video segment comprising first information (see Park, at least at col 4, lines 4-20, col 4, lines 42-50, col 10, line 66 – col 11, line 15, and related text);
receiving (see Park, at least at col 4, lines 4-12 and lines 30-41, and related text), from a second encoder (at least code/portion of code to implement specific steps of a device to encode 
making a comparison of the first information to the second information (see Park, at least at col 4, line 42 – col 5, line 30, col 8, line 34-30, and related text); and
determining, based on the comparison, that the second video segment comprises a redundant video segment (the determination being performed in the implementation in which both the preferred de-duplication technique is used as well as the conventional de-duplication technique is used, and as such the determination is based at least on the comparison of the information. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Park such that both embodiments are used for making the determination for the advantage of more efficiently determining duplicate video, see Park, at least at col 2, lines 35-66, col 4, line 42 – col 5, line 30, col 8, lines 27-40, col 9, lines 28-39, col 11, lines 16-22, col 12, line 63 – col 13, line 10, and related text).
Park does not specifically disclose determining, based on the comparison of the first information to the second information, that the first video segment and second video segment were encoded based on one or more identical source frames.
In an analogous art relating to a system for managing media, Abajian discloses determining, based on a comparison, that a first video segment and second video segment were encoded based on one or more identical source frames (see Abajian, at least at [0007], [0021]-[0023], and related text).

Regarding claim 2, Park in view of Abajian discloses wherein the determining that the first video segment and second video segment were encoded based on one or more identical source frames (see Abajian, at least at [0007], [0023], and related text) is in response to determining that the first video segment and the second video segment are not bit- wise identical (see Abajian, at least at [0007], and related text, and see Park, at least at col 5, lines 7-16, col 8, lines 25-40, col 11, lines 16-22, col 12, line 63 – col 13, line 10, and related text).  
Regarding claims 3 and 13, Park in view of Abajian discloses wherein the first information comprises a first hash value determined based on one or more first source frames received by the first encoder, wherein the second information comprises a second hash value determined based on one or more second source frames received by the second encoder (the implementation in which both the preferred de-duplication technique is used as well as the conventional de-duplication technique is used, and as such the determination is based at least on the comparison of the information, see Park, at least at col 2, lines 35-66, col 4, line 42 – col 5, line 30, col 8, lines 27-40, col 9, lines 28-39, col 11, lines 16-22, col 12, line 63 – col 13, line 10, and related text, and see Abajian, at least at [0020]-[0023], and related text).  
Regarding claim 10, Park in view of Abajian discloses wherein the redundant video segment is not stored by one or more servers associated with a content delivery network (the redundant video is deleted, see Park, at least at col 1, lines 19-32, and related text).  
wherein the first video segment is received via a fiber connection, wherein the second video segment is received via a satellite connection. However, the Examiner takes official notice that it is very well-known and common in the art for systems to receive various different video segments via various different connections including satellite and fiber. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Park in view Abajian to specifically include the limitations as above for the advantage of providing via very well-known and standard connections.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (previously cited) in view of Abajian (previously cited), as applied to claim 3, and further in view of Kitani et al. (US20050238324, hereinafter Kitani).

Regarding claims 4 and 20, Park in view of Abajian discloses the first video segment from the first decoder and the second video segment from the second decoder, but does not specifically disclose wherein the first hash value was embedded in the first video segment by the first encoder, wherein the second hash value was embedded in the second video segment by the second encoder.  
In an analogous art relating to a system for managing media, Kitani discloses a hash value being embedded in a video segment by an encoder (see Kitani, at least at [0059], [0089]-[0090], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Park in view of Abajian to include .

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (previously cited) in view of Abajian (previously cited), as applied to claim 3, and further in view of Lerouge et al. (US20080291999, hereinafter Lerouge).

Regarding claims 5-6 and claims 14-15, Park in view of Abajian does not specifically disclose wherein the first hash value is included in at least one of: a supplemental enhancement information (SEI) message, an International Organization for Standardization (ISO) base media file format (BMFF) box, or a Moving Picture Experts Group (MPEG)-2 transport streams (TS) descriptor and wherein the second hash value is included in at least one of: a supplemental enhancement information (SEI) message, an International Organization for Standardization (ISO) base media file format (BMFF) box, or a Moving Picture Experts Group (MPEG)-2 transport streams (TS) descriptor.  
In an analogous art relating to a system managing media, Lerouge discloses hash values included in supplemental enhancement information (SEI) messages (see Lerouge, at least at [0008], [0020], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Park in view of Abajian to include the limitations as taught by Lerouge for the advantage of providing information using well-known protocols for efficient processing.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (previously cited) in view of Abajian (previously cited), as applied to claim 1, and further in view of Belyaev et al. (US20150365725, hereinafter Belyaev).

Regarding claims 7-9 and 16-18, Park in view of Abajian does not specifically disclose wherein the first information indicates first perceptual data associated with the first video segment, wherein the second information indicates second perceptual data associated with the second video segment.  
In an analogous art relating to a system for managing media, Belyaev discloses first information indicating first perceptual data associated with a first video segment and second information indicates second perceptual data associated with a second video segment (see Belyaev, at least at [0102], [0118], [0138], [0158], and related text).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Park in view of Abajian to include the limitations as taught by Belyaev for the advantage of providing more robust methods and information for evaluating media.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524.  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENEA DAVIS/Primary Examiner, Art Unit 2421